Case 1:21-cv-02466-ALC Document 24-2 Filed 05/07/21 Page 1 of 4




                EXHIBIT 2
FILED: NEW YORK COUNTY CLERK 04/12/2021 05:49 PM                                             INDEX NO. 115336/2010
                 Case 1:21-cv-02466-ALC Document 24-2 Filed 05/07/21 Page
NYSCEF DOC. NO. 216                                                       2 of 4
                                                                     RECEIVED  NYSCEF: 04/12/2021




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

                                                                    Index No. 115336/2010
             TOTAL ASSET RECOVERY SERVICES, LLC
             on behalf of the State of New York,                    Motion No. 011
                                      Plaintiff/Relator,
                                                                    IAS Part 48 – Commercial Division
                  - against -
                                                                    Justice Andrea Masley

             METLIFE, INC., et al.,
                                      Defendants.




                   PLAINTIFF/RELATOR’S MEMORANDUM OF LAW IN RESPONSE TO
                   MOTION FOR LEAVE TO FILE AFFIDAVIT OF GREGORY LYNAM IN
                        FURTHER OPPOSITION TO MOTION TO SUBSTITUTE

                  Plaintiff/Relator Total Asset Recovery Services LLC (“TARS”) submits this memorandum

         of law in response to the Motion for Leave to File Affidavit of Gregory Lynam in Further

         Opposition to Motion to Substitute (the “Motion for Leave”), Doc. No. 214.1

                  Plaintiff/Relator does not oppose the filing of the Affidavit of Gregory Lynam in

         Opposition to Motion to Substitute (the “Revised Lynam Affidavit”), Doc. No. 213, to the extent

         that it resolves the procedural errors under CPLR 2106(a) of the previous Lynam Affirmation,

         Doc. No. 190. However, the Revised Lynam Affidavit does not cure the substantive defects of its

         predecessor, as it is likewise laden with generalized statements and proffers legal conclusions.

         Wyler v. U.S., 725 F.2d 156, 160 (2d Cir. 1983); Lewis v. Safety Disposal Sys. of Pa., Inc., 786




         1
           All capitalized terms not otherwise defined have the same meaning as in Plaintiff/Relator’s
         Motion to Substitute Plaintiff/Relator’s Counsel, Transfer Files, and Withdraw Unauthorized
         Filings (the “Motion to Substitute”), Doc. No. 178, and its related papers.

                                                             1


                                                           1 of 3
FILED: NEW YORK COUNTY CLERK 04/12/2021 05:49 PM                                                  INDEX NO. 115336/2010
                 Case 1:21-cv-02466-ALC Document 24-2 Filed 05/07/21 Page
NYSCEF DOC. NO. 216                                                       3 of 4
                                                                     RECEIVED  NYSCEF: 04/12/2021




         N.Y.S.2d 146, 148 (1st Dep’t 2004); see also Doc. No. 207, Reply Memorandum of Law in Further

         Support of Plaintiff/Relator’s Motion to Substitute Plaintiff/Relator’s Counsel, Transfer Files, and

         Withdraw Unauthorized Filings (“Reply Memorandum”) at 10-11. For example, the Revised

         Lynam Affidavit asserts that Nolan Cooper, the individual who signed the Assignment for

         Huddleston, did so to “fraudulently conceal” Huddleston’s ownership and accuses Sterlington of

         concealing Mr. Cooper’s identity. Doc. No. 213 ¶¶ 21–22. Given the pugilistic approach to

         litigation taken by the Ferraro Firm, Huddleston’s protection of Mr. Cooper’s privacy is

         understandable. In the five weeks since the Ferraro Firm was terminated by Huddleston, the

         Ferraro Firm has filed a declaratory judgment action against Huddleston in the United States

         District Court for the Southern District of New York (the “S.D.N.Y. Action”) and an action

         asserting that Huddleston engaged in tortious interference with a contractual business relationship

         in the United States District Court for the Southern District of Florida (the “S.D. Fla. Action”). See

         Doc. No. 188, Ferraro Aff. Ex. 1, S.D.N.Y. Action Complaint; Doc. No. 189, Ferraro Aff. Ex. 2,

         S.D. Fla. Action Complaint; see also Bonthuis Affirmation in Response to Motion for Leave to

         File Affidavit of Gregory Lynam in Further Opposition to Motion to Substitute (“Bonthuis Aff.”)

         ¶ 4. Most recently, within minutes of filing the Motion for Leave, the Ferraro Firm sent a letter to

         Mari K. Bonthuis, counsel for Plaintiff/Relator and Huddleston, threatening to sue Ms. Bonthuis,

         her colleague, and her law firm for their involvement in the purported “tortious interference”

         alleged in the S.D. Fla. Action. See Bonthuis Aff. ¶ 5 & Ex. 1.

                As for the additional information offered concerning one of the multiple Events of Default

         identified in the February 10, 2021 Notice, Plaintiff/Relator reiterates that, at this stage and in this

         litigation, evidence concerning any Event of Default is irrelevant. See Doc. No. 207, Reply Mem.

         at 7–9. Under the Loan Documents, an Event of Default automatically instills Huddleston, as the



                                                            2


                                                        2 of 3
FILED: NEW YORK COUNTY CLERK 04/12/2021 05:49 PM                                              INDEX NO. 115336/2010
                 Case 1:21-cv-02466-ALC Document 24-2 Filed 05/07/21 Page
NYSCEF DOC. NO. 216                                                       4 of 4
                                                                     RECEIVED  NYSCEF: 04/12/2021




         successor by assignment to the Lender, with the power to act for Plaintiff/Relator. Unless and until

         a court finds that no Events of Default occurred, Huddleston is attorney-in-fact for TARS, a fact

         that the former members of TARS have effectively acknowledged by filing the S.D.N.Y. Action

         and seeking a declaration concerning Huddleston’s rights under the Loan Documents. See Doc.

         No. 188, Ferraro Aff. Ex. 1, S.D.N.Y. Action Complaint ¶¶ 98–99 & Prayer for Relief. Any

         evidence concerning an Event of Default is best submitted there.

                In sum, while Plaintiff/Relator agrees that the Revised Lynam Affidavit is procedurally

         proper, it is also immaterial. For the reasons set forth in Plaintiff/Relator’s Motion to Substitute

         and its related papers and the Reply Memorandum and its related papers (see Doc. Nos. 178–185;

         194–207), the Court should grant the Motion to Substitute.


         Dated: April 12, 2021
         New York, New York

                                                          Respectfully submitted,
                                                          STERLINGTON, PLLC

                                                          By: /s/ Mari K. Bonthuis
                                                               Mari K. Bonthuis

                                                          Mari K. Bonthuis
                                                          Erika H. Burk
                                                          228 Park Avenue S #97956
                                                          New York, New York 10003
                                                          Tel: (212) 433-2879
                                                          Fax: (212) 896-9985
                                                          MKB@sterlington.net
                                                          EHB@sterlington.net

                                                          Attorneys for Plaintiff/Relator Total Asset
                                                          Recovery Services, LLC




                                                          3


                                                       3 of 3
